DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-20, the examiner found no reference in the prior art that disclosed or rendered obvious a radiation detector module comprising: 
an optically and infrared radiation opaque, X-ray transparent, electrically insulating detector shield covering a top surface and at least one side surface of radiation sensors and including all limitations recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:




U.S. Patent 5,668,851

    PNG
    media_image1.png
    510
    1024
    media_image1.png
    Greyscale

FIGS. 4A-B are simplified perspective views of single and multiple detectors, respectively, in an array
(col. 2:8-22) Each detector module is typically enclosed on all sides in an electrically conductive, optically opaque shield which is substantially transparent to x-rays. 
Examiner note: U.S. Patent 5,668,581 is silent w/ respect to: detector shield (107) covering a top surface … and teaches away from a detector shield being electrically insulating.
Instant Application 17/193219








Claim 1 … an optically and infrared radiation opaque, X-ray transparent, electrically insulating detector shield covering a top surface and at least one side surface of radiation sensors.


U.S. Patent Application Publication 20040136493

    PNG
    media_image2.png
    304
    445
    media_image2.png
    Greyscale

[0126] In the process 2-8 shown in FIG. 12B, the optical separators 115 are provided on the top surface and side surface 203 of the scintillator 112. The optical separators 115 are made by coating a liquid optical reflector in which titanium oxide powder is suspended by hardening the same.
Examiner note: U.S. Patent Application Publication 20040136493 is silent w/ respect to: detector shield (115) being electrically insulating. Para. [0122] suggests detector shield (115) is made by molybdenum (Mo), tantalum (Ta), tungsten (W) and lead (Pb) having optical reflectivity, an alloy having these elements as main constituents, or a metal having a large X-ray attenuation coefficient in which the optical separator 115 is coated onto the surface. Examiner is of the opinion that the disclosure is inconclusive w/ respect to at least: an electrically insulating shield - see for example, para. [0122] - “metal” having large X-ray attenuation; and /or X-ray transparency (same para. [0122]).
Instant Application 17/193219






Claim 1 … an optically and infrared radiation opaque, X-ray transparent, electrically insulating detector shield covering a top surface and at least one side surface of radiation sensors


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884